Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-4 and 10-12 in the reply filed on 06/18/2021 is acknowledged.  The traversal is on the ground(s) that "a thin plate shape metal member having a thickness of 0.2 mm or more" is a common technical feature and is not taught in the cited references.  This is not found persuasive because Independent Claim 7 is drawn only to the bonding sheet, which is capable of bonding to said metal member (i.e. intended use), but the metal member is not required by the claim.
Further, applicant argues that neither Correll or Chene teach a specific example where at least a phenoxy resin and a crosslinking agent containing an aromatic acid dianhydride are used together, Correll does not teach phenoxy resin and Chene does not teach aromatic acid dianhydride crosslinking agent, and that the present invention results in a composite body that does not separate even after a bending test. 
However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did .
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/18/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Regarding Claim 1, the alternative expression in lines 8-12 is unclear. It is unclear if the bonding resin layer contains “A or (A+B+C)”, or if the bonding resin layer contains “(A+C) or (A+B+C)”. Appropriate correction is required. 
It is noted that pages 17-18 of the present specification disclose the resin bonding layer contains A or (A+B+C).
Claims 2-4 and 10-12 are dependent on Claim 1, and are therefore likewise indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2014/0087152 A1) in view of Teranishi et al. (US 2015/0252160 A1).
Regarding Claims 1-2, 4, and 11, Nakamura discloses a resin composition comprising 3-40 parts epoxy (para 0043) including solid epoxy (paras 0040 and 0042), a curing agent which can be an aromatic acid dianhydride (para 0096), and 0.1-10 parts thermoplastic resin which can be phenoxy resin (paras 0098-0099). The resin can be used in a fiber-reinforced prepreg (para 0124) and multiple prepregs (i.e. first and second fiber-reinforced resin material) can be stacked and laminated to a circuit substrate (para 0126), the substrate being a metal layer (para 0117).
Nakamura does not disclose the metal layer having a thickness of 0.2 mm or more, or comprising a steel material, an iron alloy, or aluminum.
Teranishi discloses a prepreg comprising reinforcing fibers and epoxy resin (Abstract), wherein a stainless steel plate having a thickness of 1 mm is laminated to the surface of the prepreg in order to prevent bending of the prepreg (para 0298).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Nakamura to incorporate the teachings of Teranishi to use a stainless steel plate having a thickness of 1 mm as the metal layer. Doing so would prevent bending of the prepreg.
Claims 3, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Teranishi as applied to claims 1 and 2 above, and further in view of Otsuki et al. (WO 2016/152856 A1, using US 10,590,250 B2 for translation).
Regarding Claims 3, 10, and 12, Nakamura in view of Teranishi disclose all the limitations of the present invention according to Claims 1 and 2 above, including the metal member being stainless steel (Teranishi, para 0298).
Nakamura in view of Teranishi does not disclose the cured product of the bonding resin layer is a cross-linked cured product having a glass transition temperature (Tg) of 160 °C or higher.
Otsuki discloses a fiber reinforced plastic molding material (Abstract) made from phenoxy resin alone (col. 6, line 54) or 100 parts phenoxy resin, 9-85 parts epoxy resin, and acid anhydride crosslinking agent (col. 4, lines 48-53) including aromatic acid dianhydride (col. 10, lines 1-2) where the crosslinked cured resin has a Tg of 160 °C or more (col. 5, lines 10-16). Otsuki discloses this material is excellent in storage stability (col. 3, lines 35-36) and the crosslinked product has increased heat resistance (col. 16, lines 1-6).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Nakamura in view of Teranishi to incorporate the teachings of Otsuki, to produce the metal/fiber-reinforced resin material composite body, using the crosslinking resin matrix of Otsuki, which has a Tg of 160 °C or more. Doing so would produce a composite body excellent in storage stability and having increased heat resistance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BETHANY M MILLER/Examiner, Art Unit 1787                                                                                                                                                                                             
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787